Case 0:20-cv-61944-WPD Document 1 Entered on FLSD Docket 09/24/2020 Page 1 of 14



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION


   RAW LIFE ORGANICS LLC, a Florida
   Limited Liability Company,

          Plaintiff,                                  CASE NO:

   vs.

   SBL,        LLC            d/b/a    GLOBAL
   CANNABINOIDS,          a      Nevada Limited
   Liability Company,

         Defendant.
   ____________________________________/

                                  COMPLAINT FOR DAMAGES

         Plaintiff, Raw Life Organics LLC (“Raw Life” or the “Plaintiff”), by and through its

  undersigned attorneys, hereby files this lawsuit against the defendant, SBL, LLC d/b/a Global

  Cannabinoids, and alleges the following:

                                      Jurisdiction and Venue

         1.      This Court has jurisdiction over this action pursuant to the diverse citizenship of

  the parties. 28 U.S.C. § 1332(a). Plaintiff is a limited liability company duly organized under the

  laws of the State of Florida with its principal place of business in Broward County, Florida.

  Defendant, SBL, LLC d/b/a Global Cannabinoids, is a foreign limited liability company with its

  principal place of business in Las Vegas, Nevada.

         2.      Personal jurisdiction exists over defendant, SBL, LLC d/b/a Global Cannabinoids

  in Florida due to the general and specific contacts they maintain in Broward County, Florida. The

  defendant maintains those contacts presently and did so at all times material to this action. The

  amount in controversy exceeds $75,000.00.


                                                  1
Case 0:20-cv-61944-WPD Document 1 Entered on FLSD Docket 09/24/2020 Page 2 of 14



          3.      Venue is proper in this District, Fort Lauderdale Division, pursuant to 28 U.S.C. §

  1391 as a substantial part of the events and/or omissions giving rise to the Plaintiff’s claims

  emanated from activities within this jurisdiction and defendant conducts substantial business

  within this jurisdiction.

          4.      All conditions precedent to filing this action have been performed, discharged,

  excused, waived, or satisfied.

                                              The Parties

          5.      Raw Life is a Florida limited liability company with its principal place of business

  in Broward County, Florida.

          6.      Defendant SBL, LLC d/b/a Global Cannabinoids (“Global” or “Defendant”) is a

  foreign limited liability company with its principal place of business in Las Vegas, Nevada.

          7.      Raw Life has retained the services of the undersigned firm to represent it in this

  case and is obligated to pay the firm a reasonable fee.

                                     General Factual Allegations

  I.      Global’s Business and Advertising Practices.

          8.      Global is a U.S.-based wholesaler/distributor/supplier of cannabidiol (“CBD”)

  products derived from industrial hemp. 1

          9.      According to its’ website (https://globalcannabinoids.io/) (“Website”), Global

  claims to be “[e]xperts in custom cannabinoid formulations” with the ability to “[d]eliver the

  highest quality industrial hemp-derived phytocannabinoids & wholesale hand sanitizer as quickly




  1
    The Agriculture Improvement Act of 2018 (the “2018 Farm Bill”) altered the legal status of
  industrial hemp and its derivatives thereby permitting the manufacture, sale, and distribution of
  CBD products at the federal level.
                                                   2
Case 0:20-cv-61944-WPD Document 1 Entered on FLSD Docket 09/24/2020 Page 3 of 14



  as possible to our CBD & sanitizer wholesale customers.” Indeed, Global makes certain that its’

  customers are aware that “[they] are NOT brokers,” but “CBD supplier[s].” Id.

         10.    Global boasts its’ prowess in the CBD marketplace, claiming that “[a]s a result of

  our hard work and dedication to delivering to our customers the highest quality wholesale CBD,

  CBG, CBN, CBC based oils consistently, reliably, and in a timely manner, we have created the

  world's largest and most efficient USA grown industrial hemp supply chain system,” Id., and aims

  to capitalize on consumers’ unwitting trust in Global’s competence and overall control of the

  development, manufacture, and distribution of each consumer’s products.




                      White Label & Private Label CBD
                              Manufacturing

    Let us manufacture your Hemp CBD products in our GMP certified facilities. Our
    White Label / Private Label Manufacturing programs are perfect for those brands
      looking to bring high quality finished products directly to market. Our team of
   certified professionals will bottle, seal, label, package, and drop ship your bulk and
    wholesale CBD finished products. We have the FASTEST DELIVERY TIMES –
                                          guaranteed!



         11.    Global lures its’ consumers in with claims on its’ Website, such as the excerpt

  included above, that it has the ability to “manufacture your Hemp CBD products” and offer the



                                                 3
Case 0:20-cv-61944-WPD Document 1 Entered on FLSD Docket 09/24/2020 Page 4 of 14



  “FASTEST DELIVERY TIMES – guaranteed!” Id., notwithstanding its knowledge that these

  claims are, in fact, untruthful.

  II.     Global’s Commitment to Manufacture and Deliver Products to Green Waves.

          12.     In late May 2019, Green Waves Global LLC, a Florida limited liability company

  (“Green Waves”), discovered Global through the Website and submitted an inquiry form. Eager

  to capture Green Waves’ business, Global was quick to respond and the parties began discussing

  product variations and formulations. In furtherance thereof, Global demanded, and Green Waves

  paid, $5,000.00 as a research and development deposit.

          13.     Over the next several months, Green Waves engaged in numerous discussions with

  Global’s representatives, including Brandon Young, Mehrak Hamzeh, and Fred Palmer, regarding

  product variations and formulations to be manufactured and delivered by Global.

          14.     On or around September 19, 2019, Green Waves and Global finalized that certain

  purchase order agreement numbered SO00510151 (“Purchase Order”). Simultaneously, a Vendor

  Quality Guaranty and Exclusivity Agreement (“Quality Guaranty”) was entered into and made

  part of the Purchase Order. Copies of the Purchase Order and accompanying Terms and Conditions

  and Quality Guaranty are attached hereto and referenced herein as composite “Exhibit A.”

          15.     After accounting for the $5,000.00 research and development deposit, the total

  Purchase Order came to $177,890.00, which Green Waves secured full payment of by and through

  a third-party corporation, Prestige Liquidators LLC (“Prestige”), and delivered same via a wire

  transfer to Global on or about September 19, 2019.

          16.     The Quality Guaranty specifically noted under the section titled “Payment,”

          As consideration for the quality control guaranty and exclusivity promised herein,
          and in reference to the invoice attached next to the Agreement in this email,
          Greenwave agrees to pay the entire cost of the purchase order in the amount of
          $177,890 immediately upon execution of this Agreement. Notwithstanding the

                                                  4
Case 0:20-cv-61944-WPD Document 1 Entered on FLSD Docket 09/24/2020 Page 5 of 14



         foregoing, Greenwave reserves the right to cancelation and/or return of costs for
         the tincture products that remain in development at the time of execution of this
         Agreement.

  (Emphasis added). See Exhibit A.

  III.   Global’s Failure and/or Refusal to Perform Under the Agreement and the Resulting
         Damages.

         17.    Shortly after executing the Purchase Order, Green Waves was acquired by and

  absorbed into Raw Life. At all times material hereto, Global was aware of and consented to Green

  Waves’ merger with Raw Life and Raw Life’s resulting acquisition of and performance under the

  Purchase Order. This is evidenced by Global’s continued communications with Raw Life staff,

  including Lisa Vanderbunt, since at least mid-December 2019, and Fred Palmer’s email to Ms.

  Vanderbunt (lisa@rawlifeorganics.com) from January 7, 2020, with the subject line reading

  “Greenwave – Rawlife,” wherein Global provided new printing quotes that reflected updated

  proofs with the Raw Life name and logo. In fact, this email came as a follow-up to a conference

  call which took place on December 30, 2019 between owners and staff of Raw Life, Green Waves,

  and Global to update everyone on the merger and Raw Life being recognized as Global’s customer.

  At no time did Global object to this; rather, Global expressed excitement in moving forward with

  Raw Life under the same Purchase Order.

         18.    At all times material hereto, Global indicated that the products identified on the

  Purchase Order would be manufactured and delivered no later than six (6) to eight (8) weeks.

         19.    After months of patiently waiting for the products, Raw Life, on numerous

  occasions, attempted to ascertain from Global the status of the products and what was causing the

  delay. In response, Global’s employees, including its then CEO Ryan Lewis (“CEO Lewis”),

  would routinely assure Raw Life that the products were almost completed and would be delivered

  within a few weeks. This type of flippant and nonchalant response continued from December 2019

                                                 5
Case 0:20-cv-61944-WPD Document 1 Entered on FLSD Docket 09/24/2020 Page 6 of 14



  until late June 2020 when CEO Lewis lashed out at the Plaintiff’s principal, Luke Corona, during

  a telephone conversation. At that time, CEO Lewis informed him that the products were still not

  ready, that he was uncertain if and when they would be completed, and that Global would never

  return any of the Purchase Order funds under any circumstances. According to Mr. Lewis, if the

  Raw Life did not like that, it could sue him/Global.

         20.     Unbeknownst to Raw Life, Global had subcontracted out the purchase order to a

  third-party company later identified as American Nutritional Corp., Inc. (“ANC”) which is also

  located in Las Vegas, Nevada. Raw Life only discovered this when it received a portion of the

  products.

         21.     To date, Global has only delivered $53,893.65 worth of products listed on the

  Purchase Order. $123,996.35 of Raw Life’s funds remain unaccounted for.

         22.     Since CEO Lewis’ outburst, Raw Life has also discovered that Global failed to

  submit the Purchase Order to ANC until sometime in January 2020, several months after the funds

  had been received by Global, that the products were completed and ready for pick-up by Global in

  May 2020, and that to date, Global has still not paid ANC for its services thereby preventing Raw

  Life from ever receiving or picking up its’ product.

         23.     On July 10, 2020, Raw Life, by and through its’ attorneys, notified Global’s legal

  representatives that it was terminating the Purchase Order for failure to perform and demanded a

  refund in the amount of $123,996.35. However, Global refused. A copy of the July 10, 2020

  termination notice is attached hereto and referenced herein as “Exhibit B.”

         24.     Since receiving Raw Life’s termination notice, Global has falsely asserted that it

  has paid for and taken possession of all remaining products due to Raw Life. These statements

  have been directly refuted by Adam Dieter, the president of ANC, who confirmed on several



                                                  6
Case 0:20-cv-61944-WPD Document 1 Entered on FLSD Docket 09/24/2020 Page 7 of 14



  occasions, including August 14, August 28, and September 7, 2020 that the remaining $123,996.35

  worth of products were still in ANC’s possession as a result of Global’s continued failure and/or

  refusal to pay for them. Images of Raw Life’s products (featuring its brand name and logo)

  remaining in ANC’s possession are included below.




                                                 7
Case 0:20-cv-61944-WPD Document 1 Entered on FLSD Docket 09/24/2020 Page 8 of 14



         25.       Since at least March 2020, it appears as if Global’s focus turned towards taking

  advantage of the global pandemic resulting from the outbreak of Coronavirus-19 (“Covid-19”) by

  pivoting its’ business to the manufacture and sale of hand sanitizer and capitalizing on the recent

  demand surge as opposed to funding and fulfilling its outstanding CBD-based orders to companies

  like Raw Life.

         26.       In fact, CEO Lewis has appeared on Fox News on at least one (1) occasion since

  the Covid-19 pandemic began and boasted about Global’s shift to “manufacturing hand sanitizer”

  despite being “one of the largest producers, distributors of hemp-derived cannabinoids (CBD

  Oil).” He advised that Global had been “analyzing trends in the industry” and “noticed a spike in

  consumers searching ‘sanitizer’” on search engines so Global decided to focus on securing

  contracts for sanitizer production. Seeming very pleased with himself, he stated that the demand

  has been “unbelievable” and that Global had already generated contracts for the production of

  hundreds of thousands of gallons of sanitizer. The link to CEO Lewis’ Fox News interview can be

  found directly on Global’s Website.

         27.       On several occasions since June 2020, Global has claimed to be unable to meet its

  current liabilities, which would include the funding of the remaining products being held by ANC.

  It is suspected that CEO Lewis wrongfully diverted Raw Life’s funds to satisfy other of Global’s

  debt obligations, initiate Global’s shift toward the manufacturing and sale of sanitizer, and/or for

  his own salacious benefit. Any of these particular scenarios would equate to the misappropriation

  and unlawful retention of Raw Life’s funds. CEO Lewis’ infatuation with exotic sports cars and

  high-end dining suggest that Raw Life’s money was also used to fund his own lavish lifestyle.

                                          Count I
        Breach of the Implied Covenant of Good Faith and Fair Dealing Against Global

         28.       Raw Life re-alleges and incorporates paragraphs 1 – 27 as if fully set forth herein.

                                                    8
Case 0:20-cv-61944-WPD Document 1 Entered on FLSD Docket 09/24/2020 Page 9 of 14



          29.      As count one against Global, Raw Life alleges a breach of the implied covenant of

  good faith and fair dealing.

          30.      A valid contract existed between Raw Life and Global. See Exhibit A.

          31.      With regard to the Purchase Order, Global was subject to the implied covenant of

  good faith and fair dealing. 2

          32.      The Purchase Order noted that “[c]ustom orders that require unique formulations

  and manufacturing processes that include bottling and labeling could take six to eight weeks,” but

  was otherwise ambiguous as to Global’s requirement to issue payments to third-party vendors and

  manufacturers in a timely manner.

          33.      Global consciously and deliberately failed, fails, refused, and refuses to discharge

  Raw Life of its covenants or responsibilities under the Purchase Order despite its own failure to

  issue payment for and otherwise secure and deliver the products that Raw Life has already paid

  for.

          34.      Raw Life entered into the Purchase Order with Global expecting to be provided

  with products that it would be able to sell on the marketplace at a profit.

          35.      Instead of being afforded all that it had paid for, Raw Life received only some

  products and were unfairly burdened by Global’s business practice of failing and/or refusing to

  issue payment for and deliver the remaining products in a timely manner.

          36.      As a result of Global’s conduct, Raw Life suffered damages and the purpose of the

  Purchase Order was directly and unfairly frustrated, thereby depriving Raw Life of the Purchase

  Order’s benefits.




  2
   “Under Florida law, the implied covenant of good faith and fair dealing is a part of every contract.” County of
  Brevard v. Miorelli Eng’g. Inc., 703 So.2d 1049, 1050 (Fla. 1997).

                                                         9
Case 0:20-cv-61944-WPD Document 1 Entered on FLSD Docket 09/24/2020 Page 10 of 14



              WHEREFORE, Raw Life demands judgment against Global for damages, costs, interest,

   fees, and expenses, and such further relief as the Court deems just and appropriate.

                                                   Count II
                                       Breach of Contract Against Global

              37.   Raw Life re-alleges and incorporates paragraphs 1 – 27 as if fully set forth herein.

              38.   As count two against Global, Raw Life alleges breach of contract as to the Purchase

   Order.

              39.   The elements of breach of contract are the existence of a valid contract, a material

   breach of said contract, and damages. 3

              40.   A valid contract existed between Raw Life and Global. See Exhibit A.

              41.   Global materially breached the Purchase Order by failing to pay for and deliver all

   of the products listed.

              42.   Raw Life entered into the Purchase Order with Global for the purpose of generating

   profits.

              43.   As a direct result of Global’s breaches of the Purchase Order, Raw Life suffered

   damages.

              WHEREFORE, Raw Life demands judgment against Global for damages, costs, interest,

   fees, and expenses, and such further relief as the Court deems just and appropriate.

                                                  Count III
                                   Fraud in the Inducement Against Global

              44.   Raw Life re-alleges and incorporates paragraphs 1 – 27 as if fully set forth herein.




   3
     “An adequately pled breach of contract action requires three elements: (1) a valid contract; (2) a material breach;
   and (3) damages.” Friedman v. New York Life Ins. Co., 985 So. 2d 56, 58 (Fla 4th DCA 2008) (citing Gumberg Co.
   v. Janis. Servs., Inc., 847 So. 2d 1048, 1049 (Fla. 4th DCA 2003); Indus. Med. Pub. Co. v. Colonial Press of Miami,
   Inc., 181 So. 2d 19, 20 (Fla. 3d DCA 1966)).

                                                           10
Case 0:20-cv-61944-WPD Document 1 Entered on FLSD Docket 09/24/2020 Page 11 of 14



                                                                                                                4,5
            45.      As count three against Global, Raw Life alleges fraud in the inducement.

            46.      Global made false statements of material fact to Raw Life, both verbally through

   its officers and agents, as well as in the Quality Guaranty, which was made part of the Purchase

   Order.

            47.      Among Global’s material misrepresentations to Raw Life were that it stated that

   Raw Life had the ability to cancel the agreement and receive a refund. Brandon Young executed

   the Quality Guaranty on behalf of and with the knowledge and consent of Global, as well as CEO

   Lewis.

            48.      This was a false statement as instead of honoring Raw Life’s ability to terminate

   and receive a refund, Global has refused to refund Raw Life $123,996.35 for products that it never

   received.

            49.      The aforesaid misrepresentations were material, because Raw Life would never

   have entered into the Purchase Order had it known that Global would not adhere to its agreement

   to issue Raw Life a refund.

            50.      At the time of making said misrepresentations, Global and its agents who directly

   made them, among which were Brandon Young, either knew or should have known of their falsity,




   4
     As the Fourth District Court of Appeal of Florida noted, [t]o state a cause of action for fraud in the inducement, the
   Plaintiff must allege (a) a misrepresentation of a material fact; (b) that the representor of the misrepresentation knew
   or should have known of the statement’s falsity; (c) that the representor intended that the representation would induce
   another to rely and act on it; and (d) that the plaintiff suffered injury in justifiable reliance on the representation.
   Samuels v. King Motor Co. of Fort Lauderdale, 782 So. 2d 489, 497 (Fla. 4th DCA 2001); see also, e.g., Eagletech
   Communs., Inc. v. Bryn Mawr Inv. Group, Inc., 79 So. 3d 855, 861 (Fla. 4th DCA 2001) (quoting and relying upon
   the four element test laid out in Samuels).
   5
     Additionally, a claim for fraud in the inducement “must allege fraud with the requisite particularity required by
   Florida Rule of Civil Procedure 1.120(b), 4 including who made the false statement, the time frame in which it was
   made and the context in which the statement was made.” Bankers Mut. Capital Corp. v. U.S. Fid. & Guar. Co., 784
   So. 2d 485, 490 (Fla. 4th DCA 2001); see also, e.g., Eagletech Communs., Inc., 79 So. 3d at 862 (quoting and relying
   upon the aforesaid requirement laid out in Bankers Mut. Capital Corp.).


                                                             11
Case 0:20-cv-61944-WPD Document 1 Entered on FLSD Docket 09/24/2020 Page 12 of 14



   as CEO Lewis stated to Raw Life that it would never receive a refund under any circumstances

   after one had been requested.

            51.      Accordingly, it is indisputable that Global knew or should have known that its

   claims that Raw Life would have the ability to terminate the parties’ agreement and receive a

   refund were false.

            52.      In making these statements, the makers intended that they induce Raw Life; which

   is clear, as one of the main draws for Raw Life to enter into the Purchase Order and issue full

   payment in advance was that it reserved certain rights, including the ability to terminate and be

   refunded.

            53.      Raw Life justifiably relied on these false statements to its detriment thereby causing

   Raw Life to suffer damages.

            WHEREFORE, Raw Life demands judgment against Global for damages, costs, interest,

   fees, and expenses, and such further relief as the Court deems just and appropriate.

                                                   Count IV
                                    Breach of Fiduciary Duty Against Global

            54.      Raw Life re-alleges and incorporates paragraphs 1 – 27 as if fully set forth herein.

            55.      As count four against Global, Raw Life alleges breach of fiduciary duty. 6

            56.      Global owed a duty to Raw Life to safeguard the monies it had advanced for the

   Purchase Order and only access and spend those funds on products meant for Raw Life, upon Raw

   Life’s review and acceptance of same.


   6
     The essential elements of a cause of action for breach of fiduciary duty are: (1) the existence of a duty; (2) breach of
   that duty; and (3) damages flowing from the breach. Miller v. Miller, 89 So.3d 962 (Fla. 5th DCA 2012) (citing
   Crusselle v. Mong, 59 So.3d 1178, 1181 (Fla. 4th DCA 2011). Jacobs v. Vaillancourt, 634 So.2d 667, 670 (Fla. 2d
   DCA 1994), rev denied, 642 So.2d 746 (Fla. 1994) (“The term ‘fiduciary or confidential relation,’ is a very broad one.
   It has been said that it exists, and that relief is granted, in all cases in which influence has been acquired and abused-
   in which confidence has been reposed and betrayed. The origin of the confidence is immaterial. The rule embraces
   both technical fiduciary relations and those informal relations which exist wherever one man trusts in and relies upon
   another.”).

                                                              12
Case 0:20-cv-61944-WPD Document 1 Entered on FLSD Docket 09/24/2020 Page 13 of 14



          57.     Thus, Raw Life and Global shared a relationship whereby Raw Life reposed trust

   and confidence in Global and Global undertook such trust and assumed a duty to advise, counsel,

   and protect Raw Life.

          58.     Global breached its’ duties to Raw Life when it misappropriated Raw Life’s funds

   for its own use and benefit despite its requirement to hold those funds in trust in exchange for

   payment and delivery of acceptable products from the third-party manufacturers.

          59.     As Raw Life did not have access to nor the authority to pay these third-party

   manufacturers directly, a large degree of dependency was justifiably placed on Global to safeguard

   Raw Life and its funds and provide its expertise in the convoluted industry that is manufacturing

   and private-labeling of CBD products.

          60.     As a result of Global’s breach, Raw Life suffered damages.

          WHEREFORE, Raw Life demands judgment against Global for damages, costs, interest,

   fees, and expenses, and such further relief as the Court deems just and appropriate.

                                        Demand For Jury Trial

          Pursuant to Florida Stat. § 51.011(3), and Florida Constitution, Art. 1, Section 22, Plaintiff,

   Raw Life, hereby demands a trial by jury on all issues so triable.




                   [CERTIFICATE OF SERVICE ON THE FOLLOWING PAGE]




                                                    13
Case 0:20-cv-61944-WPD Document 1 Entered on FLSD Docket 09/24/2020 Page 14 of 14



                                   CERTIFICATE OF SERVICE

          THE UNDERSIGNED HEREBY CERTIFIES that the foregoing document was

   electronically filed with the Clerk of the Court using the Florida Courts E-Filing Portal and that a

   true and correct copy of this document has been served electronically in compliance with Florida

   Rule of Judicial Administration 2.516(b)(1)(E) to all persons on the following Service List on

   September 24, 2020.

                                                 COHEN & MCMULLEN, P.A.
                                                 Counsel for Plaintiff
                                                 1132 SE 3rd Avenue
                                                 Fort Lauderdale, Florida 33316
                                                 Telephone: (954) 523-7774
                                                 Facsimile: (954) 523-2656
                                                 Email: michael@floridajusticefirm.com
                                                 Secondary Email: service@floridajusticefirm.com

                                                 By:    /S/ Michael J. McMullen, Esq.
                                                        BRADFORD M. COHEN, ESQ.
                                                        Florida Bar Number: 118176
                                                        MICHAEL J. MCMULLEN, ESQ.
                                                        Florida Bar Number: 106109




                                                   14
